DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 38-57 are pending in the current application.  According to the Amendments to the Claims, filed January 19, 2021, claims 1-37 were cancelled and claims 38-57 were added.

Status of Priority

	This application is a Continuation (CON) of US Application No. 15/969,147, filed May 2, 2018 and now US 10,857,139, which is a Continuation (CON) of US Application No. 15/181,030, filed June 13, 2016 and now US 9,987,261, which is a Continuation (CON) of US Application No. 14/318,234, filed June 27, 2014 and now US 9,388,159, which is a Continuation (CON) of US Application No. 13/615,085, filed September 13, 2012 and now US 8,802,689, which is a Continuation (CON) of US Application No. 12/294,881, filed September 16, 2010 and now US 8,445,507, which is 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2007/007485, filed March 27, 2007, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 60/833,790, filed July 28, 2006; and b) 60/785,978, filed March 27, 2006.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 38-57, drawn to a method of treating a hyperproliferative disorder in a subject, comprising administering… a pharmaceutical composition… comprising… 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile, shown to the right, or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 38-57 is contained within.

Specification Objection - Disclosure

	Applicant is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	Applicant is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the pharmaceutical compositions comprising 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile and/or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, respectively.
	The following title is suggested: SUBSTITUTED DIAZASPIROALKANES AS ANDROGEN RECEPTOR MODULATORS.
	Appropriate correction is required.

Specification Objection - Abstract

	Applicant is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile and/or 4-(7-(6-cyano-5-(trifluoro-methyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, respectively, into the abstract, to overcome this objection.

Claim Objections

	Claim 38 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
38.	A method for treating a hyperproliferative disorder in a subject, wherein the method comprises administering to the subject in need thereof a pharmaceutical composition comprising:
 
(i)	5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile having the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof; or

(ii)	4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide having the following formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof;

	wherein the pharmaceutical composition is formulated into a unit dosage form selected from the group consisting of a capsule, a pill, and a tablet; and

	wherein the unit dosage form comprises 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide in an amount in the range of 0.0005 mg to 500 mg.

58.	The method of claim 38, wherein the capsule is a time release capsule.

59.	The method of claim 38, wherein the pill is a time release pill.

60.	The method of claim 38, wherein the tablet is a time release tablet.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 39 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The method of claim 38, wherein the pharmaceutical composition comprises 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide having the following formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method of claim 38, wherein the pharmaceutical composition comprises 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile having the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112, Second Paragraph
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 38-40, 44-47 and 54-57 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	Applicant should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, applicant should further note that claim 38 recites the broad limitations, (1) pill; (2) capsule; and (3) tablet, respectively, and the claim also recites (1) time release pill; (2) time release capsule; and (3) time release tablet, respectively, which are the narrower statements of the limitations.
	Likewise, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 8,445,507

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Consequently, claims 38-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 3-9 and 16-19 of US Patent No. 8,445,507.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 in US 8,445,507 recites a method for treating a hyperproliferative disorder, comprising administering… a form… comprising… 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile, shown to the left above, or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]-octan-5-yl)-2-fluoro-N-methylbenzamide, shown to the left above, respectively, which provides overlapping subject matter with respect to the instantly recited method of treating a hyperproliferative disorder in a subject, comprising administering… a pharmaceutical composition… comprising… 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile, shown to the right above, or 4-(7-(6-cyano-5-(trifluoromethyl)-pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, shown to the right above, respectively.

US Patent No. 9,987,261

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 38-57 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 9,987,261.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 9,987,261 recites a capsule… comprising… 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile, shown to the left above, or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, shown to the left above, respectively, which is administered within the instantly recited method of treating a hyperproliferative disorder in a subject, comprising administering… a pharmaceutical composition… comprising… 5-(8-oxo-6-thioxo-5-(p-tolyl)-5,7-diazaspiro[3.4]octan-7-yl)-3-(trifluoromethyl)picolinonitrile, shown to the right, or 4-(7-(6-cyano-5-(trifluoromethyl)pyridin-3-yl)-8-oxo-6-thioxo-5,7-diaza-spiro[3.4]octan-5-yl)-2-fluoro-N-methylbenzamide, shown to the right above, respectively.
	Applicant should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, applicant should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, applicant should further note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, applicant should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, applicant should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, applicant should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Applicant should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Similarly, applicant should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and applicant is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the application will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, applicant should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, applicant should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624